Title: R. Riker and Others to James Madison, June 1826
From: Riker, R.,Randolph, Stuart F.,Arcularius, Henry,Baylor, Jacob,Petrie, Jonathan Yates
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    New York
                                
                                June th 1826
                            
                        
                        The Corporation of this City intend to celebrate the ensuing Anniversary of American Independence; and it
                            would be pleasing to them to draw around them those who by their devotion to their Country’s weal, have gained the
                            affection and esteem of their Fellow Citizens—The distinguished station you have held in the Government of our Republic
                            and the important Services you have rendered in its Councils have long made you the object of that affection and that
                            esteem—It would therefore afford the Corporation of this City and our Fellow Citizens in general great pleasure to be
                            favored with your presence at that Celebration and to this, in behalf of our Citizens we most cordially invite you—We are
                            in behalf of the Corporation of New York Your Obet Serts.
                        
                            
                                R Riker
                                                
                            
                            Stuart. F. Randolph
                                                
                            
                            Henry Arcularius
                                                
                            Jacob Baylor
                                                
                            
                            Jno Yates Petrie
                                                
                            
                            Committee of Arrangements
                        
                    